TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 28, 2019



                                       NO. 03-17-00365-CV


        Mateo Cortez, as Representative of the Estate of Deborah Cortez, Appellant

                                                  v.

        Sandra Flesher Brown, Charlotte Flesher Ash, Charlene Flesher Johnston,
     Connie Lou Keith Barry, Randall Wayne Davis, Virginia Villers, Charles Roberts,
       Lisa A. Smith, Patricia Chapman, Betty J. Marks Webb, James Berl Marks,
      Linda Murray, Thomas Wayne Marks, and Donald Leman Whited, Appellees




         APPEAL FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND GOODWIN
               AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE;
                    JUSTICE FIELD NOT PARTICIPATING




This is an appeal from the judgment signed by the trial court on February 10, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.